Citation Nr: 0715522	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  04-43 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1974 to 
January 1994.  The appellant is the veteran's surviving 
spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 RO decision that denied the 
benefit sought on appeal. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

The appellant alleges that the veteran's immediate cause of 
death, namely chondrosarcoma of the spine/back, was either 
directly caused by his military service or is secondary to 
his service-connected osteoarthritis of the spine.  
Specifically, she argues the veteran was misdiagnosed while 
in service and his in-service back problems were really a 
product of the later discovered cancer.  Alternatively, the 
appellant argues the veteran's underlying causes of death, to 
include but not limited to right lung pneumonia, began while 
in service where a lung "spot" was discovered. 

The veteran was diagnosed with stage III chondrosarcoma in 
1997, just three years after his separation from the 
military.  He applied for service connection for his 
condition and his claim was denied in an August 1997 rating 
decision.  Prior to his death, he initiated a claim for 
service connection for chondrosarcoma, claimed as secondary 
to his service-connected osteoarthritis of the spine.  He was 
too ill to undergo a VA examination and, accordingly, the RO 
deemed the claim withdrawn.  To date, the RO has never 
obtained a medical opinion as to whether the veteran's in-
service back complaints and/or service-connected 
osteoarthritis of the spine could be related to his 
chondrosarcoma.  Given the short length of time between his 
separation of service and the advanced stage cancer 
diagnosis, it is at least plausible that the two are related.  
A VA medical opinion is indicated.  See Duenas v. Principi, 
18 Vet. App. 512 (2004).

The Board further notes that the veteran's private treatment 
records from 2001 indicate the veteran was receiving 
Supplemental Security Income (SSI) from the Social Security 
Administration (SSA) prior to his death, due to the disorder 
on which the current appeal is based.  The U.S. Court of 
Appeals for Veterans Claims has held that, where VA has 
notice that the veteran is (or was) receiving disability 
benefits from the SSA, and that records from that agency may 
be relevant, VA has a duty to acquire a copy of the decision 
granting Social Security disability benefits, and the 
supporting medical documents on which the decision was based.  
See Hayes v. Brown, 9 Vet. App. 67 (1996).  Furthermore, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), emphasizes the need for VA to 
obtain records from other Government agencies.  See 38 
U.S.C.A. § 5103A (b)(3), (c)(3) (West 2002 and Supp. 2006).  
Under the circumstances presented here, the RO should request 
the veteran's SSA medical records in conjunction with his SSI 
benefits.

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA for the purpose of 
obtaining a copy of the decision and all 
medical records relied upon in conjunction 
with the veteran's claim for SSI benefits.  
Any attempts to obtain records that are 
ultimately unsuccessful, should be 
documented in the claims folder.

2.  After the above is complete, obtain an 
appropriate VA medical opinion to ascertain 
the likelihood that the veteran's immediate 
cause of death or any underlying cause of 
death could be related to his military 
service.   

The claims folder must be reviewed by the 
examiner(s) and the examiner(s) should 
provide a complete rationale for any 
opinion given without resorting to 
speculation specifically commenting on:

*	whether the veteran's immediate cause 
of death, namely chondrosarcoma, had 
its onset in service or within one 
year of service discharge;

*	whether the veteran's chondrosarcoma 
was caused or aggravated by his 
service-connected osteoarthritis of 
the spine; 

*	whether the veteran's chondrosarcoma 
is attributable to any other incident 
of service; 

*	whether any of the underlying causes 
of the veteran's death are 
attributable to a disease or injury 
in service, to include whether 
chronic leukocytosis is related to 
inservice pulmonary findings. 

The examiner(s) must resolve any 
conflicting medical evidence.

It would be helpful if the examiner(s) 
would use the following language, as 
may be appropriate:  "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), 
or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  
 
3.  The RO should then readjudicate the 
appellant's claim. If the claim remains 
denied, issue a supplemental statement of 
the case (SSOC) to the appellant and her 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claim.  Her cooperation in VA's 


efforts to develop her claim is both critical and 
appreciated. 

The claim must be afforded expeditious treatment.  



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 and Supp. 2006), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2006).



